Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 13 May 1783
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                  
                     dear general
                     philadelphia 13 may 1783
                  
                  Captain Segond Requested me lately to appoint him an aide de Camp: although I should be glad to do something agreeable to that officer I declared him I had Rather a disclination to it because it appears to me improper when the war is over, when the army is almost separating and when I myself I am very near going home.  but he Represents that his situation is extraordinary that the Court martial which judged his affair Respecting the legion and your excellency have Recommended him to Congress for an employ in the army that, if he gets none he is in danger  of losing the fruit of his past services and that what he proposes to me is the only way for Restoring him in his wright and satisfying some necessary forms.  may be his demand under that point of view will cease to appear so extraordinary, but I beg your Excellency’s permission to leave that business entirely to you.  if you thinck such appointment is necessary for Cap. Segond, if you are really looking for a mode of attaching that officer to the service and find this a proper one I will be happy to come so into  your views and favorable disposition for the gentleman.
                  As there will be no occasion for his services of an aide de camp with me Capt. Segord agrees not to have any new pretensions upon that title.  I have the honour to be with great Respect your Exellency’s the most obedient and humble servant
                  
                     duportail
                  
                  
                     I thinck I will be able to send to your Exellency instantly the little memorial which I mentioned in my last. but it Costs me much more time for having it translated in english than for Composing it.
                  
                  
               